J-S67044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JULIUS DANIEL ALLEN                        :
                                               :
                      Appellant                :      No. 3832 EDA 2016

                Appeal from the PCRA Order November 28, 2016
              In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0005263-2013


BEFORE:      GANTMAN, P.J., MUSMANNO, J., and STEVENS*, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                        FILED NOVEMBER 13, 2017

        Appellant, Julius Daniel Allen, appeals pro se from the order entered in

the Montgomery County Court of Common Pleas, which denied his first

petition brought pursuant to the Post Conviction Relief Act (“PCRA”). 1      We

affirm.

        In its opinion, the PCRA court sets forth the relevant facts and

procedural history of this case.         Therefore, we have no reason to restate

them.2


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

2 The PCRA court ordered Appellant to file a concise statement of errors
complained of on appeal, pursuant to Pa.R.A.P. 1925(b), on December 19,
2016. Appellant had already filed a voluntary Rule 1925(b) statement with
his pro se notice of appeal on December 14, 2016.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S67044-17


        Preliminarily, we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure.      Pa.R.A.P. 2101.     This Court may quash or

dismiss an appeal if the appellant fails to conform to the requirements set

forth    in   the   Pennsylvania   Rules     of   Appellate   Procedure.      Id.;

Commonwealth v. Lyons, 833 A.2d 245 (Pa.Super. 2003). Although this

Court is willing to liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon the appellant. Id.

        The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief as follows:

          Rule 2111. Brief of the Appellant

          (a) General Rule. The brief of the appellant, except as
          otherwise prescribed by these rules, shall consist of the
          following matters, separately and distinctly entitled and in
          the following order:

              (1)   Statement of jurisdiction.

              (2)   Order or other determination in question.

              (3) Statement of both the scope of review and the
              standard of review.

              (4)   Statement of the questions involved.

              (5)   Statement of the case.

              (6)   Summary of the argument.

              (7) Statement of the reasons to allow an appeal to
              challenge the discretionary aspects of a sentence, if
              applicable.


                                       -2-
J-S67044-17


           (8)   Argument for Appellant.

           (9) A short conclusion stating the precise relief
           sought.

           (10) The    opinions    and     pleadings   specified   in
           Subdivisions (b) and (c) of this rule.

           (11) In the Superior Court, a copy of the statement of
           errors complained of on appeal, filed with the trial court
           pursuant to Rule 1925(b), or an averment that no order
           requiring a statement of errors complained of on appeal
           pursuant to Pa.R.A.P. 1925(b) was entered.

Pa.R.A.P. 2111(a). More specifically:

        Rule 2116. Statement of Questions Involved

        (a) General rule.      The statement of the questions
        involved must state concisely the issues to be resolved,
        expressed in the terms and circumstances of the case but
        without unnecessary detail. The statement will be deemed
        to include every subsidiary question fairly comprised
        therein. No question will be considered unless it is
        stated in the statement of questions involved or is
        fairly suggested thereby. …

Pa.R.A.P. 2116(a) (emphasis added).     The omission of a statement of the

questions involved is particularly grievous because it defines the specific

issues this Court is asked to review. Commonwealth v. Maris, 629 A.2d

1014, 1015 (Pa.Super. 1993). Additionally, Rule 2117 states:

        Rule 2117. Statement of the Case

        (a) General rule.        The statement of the case shall
        contain, in the following order:

           (1) A statement of the form of action, followed by a
           brief procedural history of the case.

           (2)   A brief statement of any prior determination of

                                    -3-
J-S67044-17


                 any court or other government unit in the same case or
                 estate, and a reference to the place where it is
                 reported, if any.

                 (3) The names of the judges or other officials whose
                 determinations are to be reviewed.

                 (4) A closely condensed chronological statement, in
                 narrative form, of all the facts which are necessary to
                 be known in order to determine the points in
                 controversy, with an appropriate reference in each
                 instance to the place in the record where the evidence
                 substantiating the fact relied on may be found. …

                 (5) A brief statement of               the   order    or    other
                 determination under review.

Pa.R.A.P. 2117(a).

      The        law   presumes      counsel    has    rendered    effective    assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008).                           Under

the traditional analysis, to prevail on a claim of ineffective assistance of

counsel,     a    petitioner   bears    the    burden    to   prove    his   claims   by   a

preponderance of the evidence.              Commonwealth v. Turetsky, 925 A.2d

876 (Pa.Super. 2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007).

The petitioner must demonstrate: (1) the underlying claim is of arguable

merit; (2) counsel had no reasonable strategic basis for the asserted action

or inaction; and (3) but for the errors and omissions of counsel, there is a

reasonable probability that the outcome of the proceedings would have been

different.   Id.       See also Commonwealth v. Kimball, 555 Pa. 299, 724

A.2d 326 (1999). “A reasonable probability is a probability that is sufficient

to   undermine          confidence     in     the     outcome     of   the     proceeding.”

                                              -4-
J-S67044-17


Commonwealth v. Spotz, 624 Pa. 4, 34, 84 A.3d 294, 312 (2014)

(quoting Commonwealth v. Ali, 608 Pa. 71, 86-87, 10 A.3d 282, 291

(2010)). “Where it is clear that a petitioner has failed to meet any of the

three, distinct prongs of the…test, the claim may be disposed of on that

basis alone, without a determination of whether the other two prongs have

been met.” Commonwealth v. Steele, 599 Pa. 341, 360, 961 A.2d 786,

797 (2008).

     “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot

be found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

        Once this threshold is met we apply the “reasonable basis”
        test to determine whether counsel’s chosen course was
        designed to effectuate his client’s interests. If we conclude
        that the particular course chosen by counsel had some
        reasonable basis, our inquiry ceases and counsel’s
        assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

        Prejudice is established when [an appellant] demonstrates
        that counsel’s chosen course of action had an adverse
        effect on the outcome of the proceedings. The [appellant]
        must show that there is a reasonable probability that, but
        for counsel’s unprofessional errors, the result of the
        proceeding would have been different.        A reasonable
        probability is a probability sufficient to undermine
        confidence in the outcome. In [Kimball, supra], we held
        that a criminal [appellant] alleging prejudice must show

                                    -5-
J-S67044-17


         that counsel’s errors were so serious as to deprive the
         defendant of a fair trial, a trial whose result is reliable.

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883

(2002) (internal citations and quotation marks omitted).

      Further, “to succeed on an allegation of…counsel’s ineffectiveness…a

post-conviction petitioner must, at a minimum, present argumentation

relative to each layer of ineffective assistance, on all three prongs of the

ineffectiveness standard….”    Commonwealth v. D’Amato, 579 Pa. 490,

500, 856 A.2d 806, 812 (2004) (internal citations omitted).               “[A]n

undeveloped argument, which fails to meaningfully discuss and apply the

standard governing the review of ineffectiveness claims, simply does not

satisfy [the petitioner’s] burden of establishing that he is entitled to any

relief.” Commonwealth v. Bracey, 568 Pa. 264, 273 n.4, 795 A.2d 935,

940 n.4 (2001).

      Instantly, the defects in Appellant’s brief are substantial. Appellant’s

brief falls well below the standard delineated in the Rules of Appellate

Procedure.   Appellant fails to include in his brief a statement of questions

involved or a statement of the case.       See Pa.R.A.P. 2116(a); 2117(a);

Maris, supra. Therefore, Appellant has waived all issues on appeal. See

Pa.R.A.P. 2101; Lyons, supra.

      Additionally, Appellant raises claims of ineffective assistance of counsel

in his brief. In his argument section, however, Appellant fails to develop his

claims under the three prongs of the ineffective assistance of counsel test.

                                     -6-
J-S67044-17


See Turetsky, supra.       Therefore, Appellant’s claims are waived on this

ground as well. See D’Amato, supra; Bracey, supra.

      Moreover, even if Appellant properly preserved his issues on appeal,

we would affirm based on the PCRA court’s analysis.          (See PCRA Court

Opinion, filed March 2, 2017, at 4-15) (finding: initially, several of

Appellant’s issues are not cognizable under the PCRA; nevertheless, to

extent Appellant raises his claims in context of ineffectiveness of counsel,

court will address each issue: (1) PCRA counsel detailed nature and extent

of his review, finding all issues were frivolous; PCRA counsel set forth all

issues Appellant wished to have reviewed and provided thorough analysis of

why each issue lacked merit; PCRA court conducted independent review of

issues and agreed they lacked merit; PCRA counsel complied with dictates of

Turner/Finley; (2) bill of information regarding charge of possession with

intent to deliver contained all required elements and complied with

Pa.R.Crim.P. 560; (3) Appellant stipulated that substances recovered tested

positive for drugs; Appellant also stipulated at trial that expert would testify

23 baggies found on Appellant’s person were possessed with intent to

deliver; based on stipulations, court properly found Appellant possessed

drugs with intent to deliver; (4) Commonwealth charged Appellant with

violations of Crimes Code; controversies arising out of violations of Crimes

Code are entrusted to original jurisdiction of Court of Common Pleas; thus,

court had subject matter jurisdiction over Appellant’s trial and sentencing;


                                     -7-
J-S67044-17


(5) Appellant does not explain how private investigator Mr. Kadash’s

testimony would have helped Appellant’s case; in any event, trial court and

defense counsel viewed Appellant’s vehicle and agreed it was impossible to

view interior of vehicle without placing flashlight directly on glass of vehicle;

therefore, court’s direct observation would have rendered any conflicting

testimony by Mr. Kadash meaningless and not credible on this issue; (6-7)

Appellant’s claims of prosecutorial misconduct and trial counsel’s alleged

ineffectiveness for failing to advise Appellant that stipulated bench trial

constitutes “admission of guilt” are waived for failure to raise these issues in

his pro se PCRA petition or PCRA counsel’s Turner/Finley letter; (8) court

did not sentence Appellant under mandatory minimum sentencing scheme,

so any challenge to application of mandatory minimum sentence lacks merit;

because none of Appellant’s issues have arguable merit, neither trial nor

PCRA counsel were ineffective).3 Accordingly, Appellant’s issues are waived

and the order is affirmed.

       Order affirmed.




____________________________________________


3 To the extent Appellant raises any claims not addressed by the PCRA court
in its opinion, these issues were waived because his Rule 1925(b) statement
is too vague. See Commonwealth v. Reeves, 907 A.2d 1 (Pa.Super.
2006) (stating vague Rule 1925(b) statement can result in waiver).



                                           -8-
J-S67044-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2017




                          -9-
                                                                     Circulated 10/25/2017 12:13 PM




          IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNlY.
                              PENNSYLVANIA        201711!.r1 -3 p;,; 2: 39
                            CRIMINAL DMSION


COMMONWEAL TH OF PENNSYLVANIA                             CP-46-CR-0005263-2013

               v.
JULIUS DANIEL ALLEN                                       3832 EDA 2016


                                       OPINION

CARPENTER J.                                             MARCH 2, 2017


                       FACTUAL AND PROCEDURAL HISTORY

               Appellant, Julius Daniel Allen ("Allen"),appeals prose from the

final order of dismissal entered November 29, 2016, dismissing his petition

seeking to collaterally attack his convictions of possession, possession with the

intent to deliver, possession of drug paraphernalia, possession of firearm with

altered manufacturer's number, persons not to possess firearms, firearms not

to be carried without a license, windshield obstruction and wipers and resisting

arrest relief pursuant to the Post-Conviction Relief Act ("PCRA"), 42 Pa.CS.A.

§§9541-9546.   The dismissal was based upon PCRA counsel's Turner/Finley1 no

merit letter, this Court's independent review of the record and Allen's response

to the Pa.R.Crim.P.Rule 907 notice.




       Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth   v.   Finley, 550
A.2d 213 (Pa.Super. 1988).
            The facts and procedural history as set forth in this Court's 1925(a)

Opinion dated November 7, 2014, written in response to Allen's direct appeal is
restated below.


           OnJune 16, 2013, Officer James Lee, a 27-year veteran
           of the Norristown Police Department, was patrolling in
           a marked patrol car and at approximately 4:30 a.m. he
           observed a white Dodge Intrepid with dark tinted
           windows. (Suppression Hearing/Trial by Judge 6/16/14
           p. 5 - 6). The officer was unable to see into the car
           because of the tinted windows, and initiated a traffic
           stop on that basis. Id. at 6. The driver pulled over. Id.
           at 7.

           Officer Lee called the tag into the dispatcher, but
           before he heard back Officer Lee approached the car.
           Id. The officer testified that even as he approached the
           car, he unable to see into the car. Id. Officer Lee asked
           the driver to put down the driver's side window. Id. In
           court, Officer Lee identified [Allen] as the driver of the
           car. Id. at 7 - 8.

           [Allen] was asked for his driver's license and
           registration, which he produced quickly. Id. at 8.
           Officer Lee advised [Allen) of the tinted window
           violation. Id. At that juncture, the officer went back to
           his patrol car to run a driver's check. Id.

          Several other officers arrived on the scene to assist as
          back-up, including Officer Carl Robinson. Id. While
          Officer Lee was back at his patrol car, he heard a
          scuffle between Officer Robinson and [Allen]. Id.
          Officer Lee assisted Officer Robinson with taking
          [Allen] into custody. Id. at 8 - 9. Officer Lee patted
          [Allen] down, and incident to that pat-down, he found
          a handgun, which he properly seized. Id, at 9.

          Officer Robinson also testified at the suppression
          hearing. He told the Court that he had heard Officer
          Lee's traffic stop over the radio and decided to act as
          back-up. Id. at 30 - 31. When he arrived on the scene,
          Officer Robinson approached the driver's side with a

                                       2
              flashlight. Id. at 32. He could not see into the interior
              of the car without theuse of a flashlight. Id. at 53 - 54.
              Looking towards the floor of the car, behind the
              driver's side the officer observed four purple tinted
              plastic packets of suspected crack cocaine. Id. at 32.

             Officer Robinson advised Officer Leeds, who was at the
             passenger side of the car, that he could see the
             suspected drugs on the floor and that they would be
             taking [Allen] out the car and placing him under arrest.
             Id. at 3 3 - 34. Officer Robinson told [Allen] to step out
             of the car, and that is when the struggle ensued. Id. at
             34.
             [Allen] was fighting with the officers, and was
             ultimately tased. Id. at 34. During the struggle, Officer
             Robinson observed [Allen] reaching for something
             under his hoody, which the officer saw to be a plastic
             baggy hanging from the hoody front pocket. Id. at 34 -
             35. Incident to the arrest, [Allen] was found to also
             have 19 packets of cocaine in that plastic baggy. Id. at
             36.

T.C.O. 11/7 /14, at 1-3.

             On June 16, 2014, a suppression hearing was conducted in which

the officer's stop of his vehicle was challenged as well as the constitutionality

of section 4524(e)(l), 75 Pa.C.S.A. Suppression was denied, and a stipulated

bench trial immediately followed at the conclusion of which Allen was found

guilty of the aforementioned charges.
                                     I




             On September 23, 2014, Appellant was sentenced to an aggregate

term of seven and one-half to 20 years' imprisonment. Allen filed a timely

direct appeal. On August 6, _2015, the Pennsylvania Superior Court affirmed

Allen's judgment of sentence.

            On June 27, 2016, Allen filed a timely prose PCRApetition, at issue

in this appeal. Patrick J. McMenamin, Jr., Esquire was appointed as PCRA

                                         3
counsel to assist Allen with his pention. On October 24, 2016, PCRA counsel

filed a Turner/Finley no merit letter, having found no meritorious issues to

pursue. This Court reviewed the no merit letter, and determined that PCRA

counsel had neither provided proof that he served the no merit letter on Allen,

nor informed him that if he is permitted to withdraw from representation Allen

could proceed pro se or with privately retained counsel. This Court directed

PCRA counsel to comply with these mandates as set forth in Commonwealth v.

Freeland, 106 A.3d 768, 774 (Pa.Super. 2014) (citing, Commonwealth v. Friend,

896 A.2d 607 (Pa.Super. 2006) by way of an order dated October 28, 2016.

PCRA complied and provided proof of compliance with this Court. Thereafter,

on November 7, 2016, this Court issued a Pa.R.Crim.P. Rule 907 notice,

informing Allen of this Court's intention to dismiss his PCRA petition without a

hearing and notifying him of his right to respond to the notice.' Allen did file a

prose response on November       15, 2016. The Final Order of Dismissal was

entered November 29, 2016. Allen filed a timely appeal. In response, this Court

issued a court order directing him to file a concise statement of errors

complained of on appeal.

                                         ISSUES

             Allen enumerates several issues in his concise statement of errors

complained of on appeal that would not be cognizable in this PCRA review; but

for his summarily declaring that these errors were the result of trial counsel's




      The order dated November 7, 2016, also permitted PCRA counsel to withdraw.
                                            4
and PCRA counsel's ineffectiveness; therefore, they will be addressed in this

opinion.

I.      Whether PCRA counsel complied with the dictates of Turner/Finley.

II.     Whether the bill of information regarding the possession with intent to
        deliver charge was legally sufficient.

III.    Whether intent was proven at trial.

IV.     Whether this Court had subject matter jurisdiction.

V.      Whether a defense witness was improperly excused.

VI.     Whether the claim of prosecutorial misconduct' is waived on appeal.

VII.    Whether trial counsel ineffectiveness is failing to advise Allen that a
        stipulated bench trial was tantamount to pleading guilty.

VIII.   Whether Allen was sentenced under a mandatory minimum sentencing
        scheme rendering his sentence unconstitutional.

                                     DISCUSSION

Standard of Review

              Our appellate court's standard of review of an order dismissing a

petition under the PCRA is Whether the determination of the PCRA court is

 supported by the evidence of record and is free of legal error. Commonwealth

v. Kimbrough, 938 A.2d 447 (Pa.Super. 2007). In evaluating a PCRA court's

 decision, the scope of review is limited to the findings of the PCRA court and

 the evidence of record, viewed in the light most favorable to the prevailing

 party at the trial level. Cormnonwealth v. Colavita, 993 A.2d 874, 886 (Pa. 2010).




                                            5
Eligibility under the PCRA

             In order to be eligible for PCRA relief, Appellant must prove by a

preponderance   of the evidence that his conviction or sentence resulted from

one or more of the enumerated circumstances found at 42 Pa.C.S. § 9543(a)(2)

(setting forth the eligibility requirements of the PCRA). Further, a petitioner

must demonstrate that the issues raised in his PCRA petition have not been

previously litigated or waived. Id. § 9543(a)(3). An issue has been previously

litigated if "the highest appellate court in which the petitioner could have had

review as a matter of right has ruled on the merits of the issue." Id.§

9544(a)(2). A PCRA claim is waived "if the petitioner could have raised it but

failed to do so before trial, at trial, during unitary review, on appeal or in a

prior state post[-]conviction proceeding." Id. § 9544(b); see also, Commonwealth

v. Hanible, 30 A.3d 426, 438-39 (Pa. 2011)

Ineffectiveness of Counsel Standard

             To prevail on a claim of ineffectiveness of counsel, a petitioner

must show, by a preponderance of the evidence, ineffective assistance of

counsel which, in the circumstance of the particular case, so undermined the

truth-determining   process that no reliable adjudication of guilt or innocence

could have taken place. Commonwealth v. Anderson! 995 A.Zd 1184, 1191

(Pa.Super. 2010). The law presumes counsel was effective and thus, the burden

of proving otherwise rests with the defendant. Commonwealth v. Zook, 88 7

A.2d 1218, 1227 (Pa. 2005). To properly plead ineffective assistance of counsel,

 a petitioner must plead and prove: (1) that the underlying issue has arguable

                                           6
merit; (2) counsel's actions lacked an objective reasonable basis; and (3) actual

prejudice resulted from counsel's act or failure to act. Commonwealth v.

Tedford,     598 Pa. 639, 960 A.2d 1 (Pa. 2008) (citing Commonwealth v. Pierce,

515 Pa. 153, 527 A.2d 973, 975 (Pa. 19987) (adopting the U.S. Supreme Court's

holding in Strickland v. Washington,     466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984)). "A petitioner establishes prejudice when he demonstrates       that

there is a reasonable probability that, but for counsel's unprofessional errors,

the result of the proceeding would have been different." Commonwealth v.

Johnson, 966 A.2d 523, 533 (Pa. 2009) (citations omitted). A "reasonable

probabiltty" is, for example, a probability sufficient to undermine confidence in

the verdict returned by the jury. Commonwealth v. Bardo, 629 Pa. 352, 363, 105

A.3d 678, 684 (2014). A claim will be denied if the petitioner fails to meet any

one of these requirements. Commonwealth v. Springer, 961 A.2d 1262, 1267

(Pa. Super. 2008) (citing Commonwealth v. Natividad. 938 A.2d 310, 322 (Pa.

2007)).

I.        PCRA counsel complied with the dictates of Turner /Finley.

                First, Allen contends that PCRA counsel was ineffective in failing to

meet Finley requirements as set forth in his objection to the Rule 907 notice.

                In Allen's response to the pre-dismissal notice, he reiterates a few

of the issues he raised in his pro se PCRA petition and that PCRA counsel

reviewed. Allen then tacked on a claim that PCRA counsel was ineffective in

finding them meritless. See, Objection to Rule 907 Notice 11/16/16.



                                            7
Additionally,    Allen argues that PCRA counsel was ineffective in failing to file a

separate petition to withdraw. Id.

                A petition to withdraw is reviewed with for the following

prerequisites. See Commonwealth        v. Daniels, 947 A.2d 795, 797 (Pa. Super.

2008)

                [I]ndependent review of the record by competent
                counsel is required before withdrawal is permitted.
                Such independent review requires proof of:

                1)    A "no-merit" letter by PCRA counsel detailing the
                nature and extent of his review;

                2). The "no-merit" letter by PCRA counsel listing each
                    issue the petitioner wished to have reviewed;

                3) The PCRA counsel's "explanation", in the "no-merit"
                letter, of why the petitioner's issues were meritless:

                4) The PCRA court conducting its own independent
                review of the record; and

                5) The PCRA court agreeing with counsel that the
                petition was meritless.

Commonwealth v. Widgins, 29 A.3d 816, 817-818 (Pa. Super. 2011) (citations

and punctuation omitted). Further, PCRA counsel seeking to withdraw must

contemporaneously forward to the petitioner a copy of the application to

withdraw that includes (i) a copy of both the "no-merit" letter, and (ii) a

statement advising the PCRA petitioner that, in the event the trial court grants

the application of counsel to withdraw, the petitioner has the right to proceed

pro se, or with the assistance of privately retained counsel.

Id. at 818.


                                            8
            In this case, on October 24, 2016, PCRA counsel filed the

Turner/Finley no merit letter and forwarded a copy to Chambers. Having

determined that PCRA counsel had not provided proof that he

contemporaneously    forwarded to Allen a copy of his Turner/Finley letter along

with his petition to withdraw nor was there proof that PCRA counsel informed

Allen that if this Court should grantthe petition to withdraw, Allen has the

right to proceed pro se, or with the assistance of privately retained counsel.

Therefore, this Court issued an order dated October 28, 2016, requiring PCRA

counsel to do so and to notify this Court of his compliance with the court

order.

             On November 7, 2016, PCRA counsel filed a petition to withdraw as

Counsel stating that he had forwarded to Allen a copy of his Turner/Finley

letter along with his petition to withdraw and that Allen had been advised that

should the petition to withdraw be granted, he has the right to proceed pro se,

or with the assistance of privately retained counsel. On that same date, this

Court having found PCRA counsel fully complied with all requirements, issued

a Rule 907 notice.

             PCRA counsel detailed the nature and extent of his review, finding

no non-frivolous issues to pursue. PCRA counsel set forth all of the issues that

Allen wished to have reviewed and provided a thorough analysis of why each

lacked merit. This Court then conducted an independent review of the issues

and agreed that these issues lacked merit. While PCRA counsel's initial filing

did not fulfill the two additional requirements, this Court directed him to do so.

                                         9
PCRA counsel complied. Accordingly, PCRA counsel's petition to withdraw

substantially complies with the requirements set forth by the Widgins Court.

II.   The bill of information regarding   the possession   with intent to deliver
charge was legally sufficient.

             Allen asserts that the bill of information was not sufficiently

specific because it did not set forth the requisite element of intent.

             Pennsylvania Rule of Criminal Procedure, Rule 560(8)(1)-(6),sets

forth the required contents for a bill of information as follows:

             (B) The information shall be signed by the attorney for
             the Commonwealth and shall be valid and sufficient in
             law if it contains:
             (1) a caption showing that the prosecution is carried on
             in the name of and by the authority of the
             Commonwealth of Pennsylvania;
             (2) the name of the defendant, or if the defendant is
             unknown, a description of the defendant as nearly as
             maybe;
             (3) the date when the offense is alleged to have been
             committed if the precise date is known, and the day of
             the week if it is an essential element of the offense
             charged, provided that if the precise date is not known
             or if the offense is a continuing one, an allegation that
             it was committed on or about any date within the
             period fixed by the statute of limitations shall be
             sufficient;
             (4) the county where the offense is alleged to have
             been committed;
             (5) a plain and concise statement of the essential
             elements of the offense substantially the same as or
             cognate to the offense alleged in the complaint; and
             (6) a concluding statement that "all of which is against
             the Act of Assembly and the peace and dignity of the
             Commonwealth."

Pa. R. Crim. P. 560.




                                          IO
             In this case, the bill of information regarding the charge of

possession with intent to deliver contains all of the required elements. It set
forth the required elements as follows:

             COUNT 2: CONTROllED SUSTANCE/POSSESSION
             WITH INTENT TO MANUFACTURE/DEUVER
                       35780-113A30 - Felony
             That on the same day and year, in said County,the
             above defendant(s) did feloniously manfacture,
             knowingly create, deliver or possess with intent to
             manufacture or deliver a controlled substance or
             counterfeit controlled substance, classified in Schedule
             I, II, Ill, or IV to wit: COCAINE

             A reading of the bill of information shows that it complies with

Pa.R.Crim.P 560, and was proper. Therefore, trial counsel cannot be

ineffectiveness in failing to challenge the possession with intent to deliver bill

of information.

III.   Intent was proven at trial.

             Next, Allen contends that the items that the lab technician tested

were stipulated to; however, these items were not proved beyond a reasonable

doubt that they were possessed with the intent to deliver.However,a reading of

the record reveals that Allen not only stipulated to the testing was positive for

drugs, he also stipulated that "an expert would testify at trial that the 23

baggies found on the defendant's person, and that was on his person in the car

were possessed with the intent to deliver." (Suppression/Stipulated BenchTrial

6/16/14 pp. 100-101).Therefore, based upon this stipulation regarding expert

testimony, this Court properly found that Allen had the intent to deliver the



                                          11
drugs in his possession. Intent was proven. Accordingly, counsel cannot be

ineffective in failing to pursue a meritless issue.

IV.   This Court had subject matter jurisdiction.

             Allen contends that this Court lacked subject matter jurisdiction

over his trial and sentencing due because the bill of information was deficient.

             Subject matter jurisdiction relates to the competency of a court to

hear and decide the type of controversy presented. Commonwealth v. Bethea,

828 A.2d 1066, 1074 (Pa. 2003). Jurisdiction is a matter of substantive law. Id.;

42 Pa.C.S. § 931(a) (defining the unlimited original jurisdiction of the courts of

common pleas). Allen was charged with violations pursuant to the Crimes Code.

Controversies arising out of violations of the Crimes Code are entrusted to the

original jurisdiction of the courts of common pleas for resolution. See 18

Pa.C.S. § 102. Everyjurist within that tier of the unified judicial system is

competent to hear and decide a matter arising out of the Crimes Code. Pa.

Const. Art. S, § S (establishing the jurisdiction of the courts of common pleas

within the unified judicial system).
             Here, this Court did properly exercise subject matter jurisdiction

over Allen's trial and sentencing. As previously discussed the bill of

information was not legally deficient.




                                          12
V.     Whether a defense witness was improperly excused.

               Fifth, Allen asserts that this Court erred in prematurely excusing an

expert defense witness.3 In Allen's memorandum attached to his prose PCRA

petition he argues that this Court erroneously dismissed a private investigator,

George A. Kadash who used three types of lighting equipment in order to peer
into Allen's vehicle.

               Initially, it should be noted that the record does not bear out

Allen's contention that this witness was dismissed by this Court. Therefore, this

issue is best framed as an issue of trial counsel's ineffectivenessin failing to

call Mr. Kadash as a defense witness.

               When raising a failure to call a potential witness claim, the PCRA

petitioner satisfies the performance and prejudice requirements of the

Strickland test by establishing that:

               (1) the witness existed; (2) the witness was available to
               testify for the defense; (3) counsel knew of, or should
               have known of, the existence of the witness; (4) the
               witness was willing to testify for the defense; and (5)
               the absence of the testimony of the witness was so
               prejudicial as to have denied the defendant a fair trial.

Commonwealth v. Washington, 592 Pa. 698, 927 A.2d 586, 599 (2007).To

demonstrate Strickland prejudice, the PCRA petitioner "must show how the

uncalled witnesses' testimony would have been beneficial under the

circumstances of the case." Commonwealth v. Gibson,951 A.2d 1110, 1134 (Pa.


       PCRA counsel's Turner/Finley letter indicated that he spoke to trial counsel, Leigh P.
Narducci, and part of his analysis refers to this off-the-record conversation. However, this Court
discounted all of counsel's review in this regard. This Court relied solely on the record to
determine that this issue lacked merit.
                                                13
2008); see also Commonwealth v. Chmiel, 889 A.2d 501, 546 (Pa. 2005) ("Trial

counsel's failure to call a particular witness does not constitute ineffective

assistance without some showing that the absent witness' testimony would

have been beneficial or helpful in establishing the asserted defense.").

Commonwealth v. Tohnson, 966 A.2d 523, 536 (Pa. 2009).

              In this case, Allen does not explain how Mr. Kadash's testimony
would have helped him. Additionally, the undersigned, along with counsel,

viewed the Allen's vehicle on a prior occasion, and we all agreed that it was

impossible to view the interior without placing a flashlight directly on the glass

of the vehicle. (Suppression Hearing/Trial by Judge 6/16/14 pp. 77, 88).

Therefore, this direct observation would have rendered Mr. Kadash's potentially

conflicting testimony meaningless and not credible in this regard.

VI.   The claim of prosecutorial misconduct is waived on appeal.

             Sixth Allen contends that the prosecutor committed misconduct

"by failing to rectify procedural errors, i.e., bills of information, perjured

testimony of Officer Robinson, and the trial judge's findings of fact as having

emanated from testimony or documents, when the record clearly exhibits that

it was his duty to do so at said juncture to do so." See, 1925(b) statement,

12/14/16, issue number 6.

              A review of Allen's prose PCRA petition and of PCRA counsel's

Turner/Finley letter reveals that this issue has not been raised previously, prior

to this appeal; therefore it is waived. See, Pa.R.A.P. 302(a); ); Pa.R.A.P.

1925(b)(4)(vii); Commonwealth v. Melendez-Rodriguez, 856 A.2d 1278, 1287

                                           14
(Pa.Super. 2004) (en bane) (holding issues raised for first time in 1925(b)

statement waived).

VII. Trial counsel ineffectiveness is failing to advise Allen that a stipulated
bench trial was tantamount to pleading guilty.

             In Allen's next issue he claims that trial counsel was ineffective in

failing to advise him that agreeing to a stipulated trial was an admission of

guilt. However, this claim was neither raised in Allen's prose PCRA petition or

in PCRAcounsel's no-merit letter; therefore, it is waived. See, Pa.RAP. 302(a).

VIII. Allen was not sentenced under a mandatory minimum sentencing
scheme, rendering his sentence unconstitutional.

             Finally, Allen challenges the imposition of the deadly weapons

enhancement applied at sentencing, arguing that it rendered his sentence

unconstitutional under Alleyne v. U.S., 133 S.Ct. 2151 (2013). However, Allen

was not sentenced under a mandatory minimum sentencing scheme.

Accordingly, this issue is meritless.
                                   CONCLUSION
             Based on the forgoing analysis, the denial of post-conviction relief

should be affirmed.

                                              BY THE COURT:


                                              WILLIAM R.    ENT     J.
                                              COURT OF COMMON P EAS
                                              MONTGOMERY COUNTY
                                              PENNSYLVANIA
                                              38TH JUDICIAL DISTRICT


                                         15
Copies sent on March 2, 2017
By Interoffice Mail to:
Court Administration

By First Class Mail to:
Julius Daniel Allen #GP-0829
SCI Albion
10745 Route 18
FA-14
Albion, PA 16475-0002




                               16